                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

    United States of America,                      Case No. 0:19-cr-52-JNE-KMM-1

                       Plaintiff,

    v.                                                        ORDER

    Jacob Lee Hamilton,
                      Defendant.


       This matter is before the Court on motions for discovery and disclosure filed
by the Defendant Jacob Lee Hamilton. The Court held a hearing on the Motions on
May 10, 2019. Based on the motions that were filed, the written responses, and the
arguments presented at the hearing, the Court enters the following Order. 1

         1. Government’s Motion for Discovery (ECF No. 14)

    The government’s motion for discovery of information pursuant to Rule 16 of the
Federal Rules of Criminal Procedure is GRANTED WITH MODIFICATIONS.
The defendant shall provide discovery and disclosures as required by the Fed. R.
Crim. P. 16. If the government intends to introduce any expert testimony at the trial
in this matter, it must make the disclosures discussed at Rule16(a)(1)(G) by no later
than four weeks ahead of the trial date in this case. The defendants must make any
reciprocal disclosures required by Rule 16(b)(1)(C) by no later than three weeks
ahead of the trial date.
    2. Mr. Hamilton’s Motion for Disclosure of 404(b) Evidence (ECF No. 16)

      Mr. Hamilton’s motion for disclosure of Rule 404(b) evidence is GRANTED.
The government shall disclose any evidence it intends to offer at trial pursuant to Fed.
R. Evid. 404(b) at least two weeks before trial.

1
 The Court will separately issue a report and recommendation on Mr. Hamilton’s
Motions to Suppress Fruits of Unlawful Arrest and Search and to Suppress
Statements. (ECF Nos. 22, 23.)
   3. Mr. Hamilton’s Motion for Disclosure of Favorable Evidence (ECF No.
      17)

       Mr. Hamilton’s motion for disclosure of favorable evidence is GRANTED.
The government is obligated to disclose evidence favorable to Mr. Hamilton as
required by Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150
(1972), and their progeny. These cases place an ongoing obligation on counsel for the
government to disclose exculpatory evidence and impeachment material to Mr.
Hamilton.

   4. Mr. Hamilton’s Motion for Discovery (ECF No. 18)

       Mr. Hamilton’s motion for discovery and inspection is GRANTED to the
extent it seeks discovery and disclosure consistent with Fed. R. Crim. P. 16. The
government shall continue to comply with its discovery and disclosure obligations.

   5. Mr. Hamilton’s Motion for Disclosure of Confidential Informants (ECF
      No. 19)

      Mr. Hamilton’s Motion to disclose the identity of the government’s informant
and to make that informant available for interview is DENIED WITHOUT
PREJUDICE AS MOOT. The government has indicated it will not seek to
introduce any informant testimony at trial. Should that change, the government must
inform Mr. Hamilton immediately.

   6. Mr. Hamilton’s Motion for Disclosure of Jenks Act Material (ECF No.
      20)

       Mr. Hamilton’s motion for early disclosure of Jencks Act material is
DENIED. The Jencks Act provides that the government “need not produce Jencks
statements prior to a witness’ testimony on direct examination.” United States v.
Douglas, 964 F.2d 738, 741 & n.2 (8th Cir. 1992) (citing 18 U.S.C. § 3500(b) and
discussing the government’s option to make earlier voluntary disclosure, such as
through an “open file policy”). However, the government is strongly encouraged to
disclose any Jencks Act material as early as possible. To the extent any Jencks Act

                                           2
material has not yet been shared, the government has agreed to provide it to the
defense no later than three working days before trial.

   7. Mr. Hamilton’s Motion to Retain Rough Notes (ECF No. 21)

    Mr. Hamilton’s motion for government agents to retain rough notes is
GRANTED. Disclosure of rough notes is not required by this paragraph.


Date: May 10, 2019                              s/Katherine Menendez
                                                Katherine Menendez
                                                United States Magistrate Judge




                                          3
